                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA        )
                                )
          v.                    )                       CR 119-029
                                )
OLIVIA TOY ECHOLS               )
DOMINGO FABIAN GARCIA-AGUILAR )
VALENTIN IVAN PAUL KUNAKOWSKY )
                           _________

                                       ORDER
                                       _________

      Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 47.) Therefore, a motions hearing is not necessary, and all pending

motions are MOOT. (Doc. nos. 28, 30-37.)

      SO ORDERED this 5th day of June, 2019, at Augusta, Georgia.
